Citation Nr: 1143592	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 1984. He died in January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2010 administrative decisions of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO). In April 2009, the RO denied the appellant's claim for dependency and indemnity compensation (DIC) and death pension benefits, and the RO did not recognize the appellant as the Veteran's surviving spouse for VA purposes in October 2010.  

In September 2011, the appellant testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2. The appellant and Veteran legally married in August 2008 in the Republic of the Philippines, and did not have a child born of the marriage, or born to them before the marriage.

3. The Veteran died in January 2009.
4. There is no credible evidence of record to show the appellant had no knowledge of an impediment to the attempted common-law marriage with the Veteran. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving VA death benefits have not been met. 38 U.S.C.A. §§ 101(3), 103 (West Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.54, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

By letter dated in September 2010, the appellant was notified of the information and evidence necessary to substantiate the claim and she was advised of her and VA's respective obligations with regard to obtaining evidence.  The RO asked that the appellant provide certain information regarding her assertions of a common-law marriage. The appellant has provided additional evidence and statements. The appellant requested no assistance in obtaining any records or other evidence. Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in the November 2011 statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

Based upon the above, the Board concludes that the appellant has been given adequate notice of the requirements for the benefit sought, and that VA has adequately assisted her with her claim.  Moreover, this decision results in a denial of the claim on appeal and any failure to provide notice as to the effective date and rating is harmless error. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 


II. Decision

The governing law provides that DIC benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West Supp. 2010).

A 'surviving spouse' is defined as (1) a person of the opposite sex in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West Supp. 2010); 38 C.F.R. § 3.50(b) (2011).

DIC payable under 38 U.S.C.A. § 1310(a) may be paid to the surviving spouse of a Veteran who died on or after January 1, 1957, who was married to the Veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1304 (West Supp. 2010); 38 C.F.R. § 3.54(c) (2011). Death pension may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death; (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) prior to February 1, 1965 for Korean conflict Veterans or prior to May 8, 1985 for Vietnam era Veterans. 38 C.F.R. § 3.54(a) (2011). 

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West Supp. 2010); 38 C.F.R. § 3.1(j) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board concludes that a preponderance of the evidence is against recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 

At the outset, the Board finds the appellant (1) is a member of the opposite sex of the Veteran and entered a recognized marriage for VA purposes, evidenced by submission of a certified August 2008 certificate of marriage; (2) was listed as the wife to the deceased on the Veteran's January 2009 death certificate; (3) repeatedly reported that she lived with the Veteran for 32 years, of which includes the period from August 2008 to the Veteran's death; and (4) has not reported that she remarried or lived with another person of the opposite sex and held herself out openly to be the spouse of such other person. 

However, the evidence of record does not warrant recognition of the appellant  as the surviving spouse of the Veteran for purposes of payment of DIC or death pension benefits pursuant to 38 U.S.C.A. § 1304 and 38 C.F.R. § 3.54(a), (c) (2011). The appellant and Veteran's legal marriage in August 2008 was approximately 24 years after the Veteran's discharge from service and did not occur prior to the applicable dates for the Korean conflict or Vietnam era. They were married for less than one year and she admitted in an October 2009 report of contact that they "were married only five months prior to his death." There was also no evidence that a child was born before or during their marriage, as noted by the appellant in a February 2009 Social Security Application for Survivors Benefits, February 2009 Application for DIC benefits, via a VA Form 21-524, and September 2010 Statement of Marital Relationship, via a VA Form 21-4170.

Nonetheless, the appellant asserts that she is entitled to be recognized as the surviving spouse because she and the Veteran were in a common-law marriage for 32 years. Specifically, in an August 2008 affidavit, she and the Veteran attested they lived together as husband and wife since March 26, 1976 to the present. In a September 2009 affidavit, the appellant reiterated that before the August 2008 marriage, she and the Veteran had been living together as common-law husband and wife since March 26, 1976 and shared their responsibilities and duties. The October 2009 report of contact documented that she lived with the Veteran for 32 years, and she noted in a September 2010 personal statement that they "lived together as common law wife and husband for 32 years." Most recently, in a November 2010 substantive appeal, via a VA Form 9, she noted she and the Veteran had a "deemed [valid] marriage under the Philippine Family Code Law . . . as they lived together for 32 years." She reiterated these contentions in a September 2010 Statement of Marital Relationship, via a VA Form 21-4170 and at the September 2011 Board hearing. 

Moreover, a July 2009 personal statement from a friend reported he personally knew the appellant and Veteran since 1976 and that they lived in the Republic of the Philippines "as common-law husband and wife until such time they were legally married." In a September 2009 personal statement, another friend reported the appellant and Veteran lived together as husband and wife since 1976. Each statement from the friends were accompanied by a September 2010 VA Form 21-4171, Supporting Statement Regarding Marriage.  

Pursuant to the appellant's assertion, the Board finds the criteria for recognition as a surviving spouse has not been met because the attempted common-law marriage is not a valid marriage or a marriage deemed valid for VA purposes.

As the appellant and Veteran resided in the Republic of the Philippines, the Board notes that jurisdiction does not recognize common-law marriage. See Sandoval v. Brown, 7 Vet. App. 7, 10 (1994) (stating that '[i]t is . . . uncontested that the Republic of the Philippines does not recognize common-law marriage'). Thus, the Board finds the appellant and Veteran's attempted common-law marriage is not a valid marriage for VA purposes. See 38 U.S.C.A. § 103(c) (West Supp. 2010); 38 C.F.R. § 3.1(j) (2011). 

However, applicable law further provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) the claimant entered into the marriage without knowledge of the legal impediment; (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 38 C.F.R. § 3.52 (2011); Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995) (holding that subsection (b) requires that the determination of appellant's knowledge with respect to the legal impediment must be viewed in terms of what the appellant's state of mind was at the time that the invalid marriage was contracted). 

The term 'legal impediment' under the above regulation has been interpreted in an opinion by the VA Office of General Counsel to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage. See VAOPGCPREC 58-91 (July 17, 1991). This effectively means that an attempted common-law marriage may be deemed valid for VA purposes, even where not legally recognized in a particular jurisdiction, provided the claimant had no knowledge of that state law legal impediment. 

Furthermore, where a surviving spouse has submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of the fact. 38 C.F.R. § 3.205(c) (2011); Colon v. Brown, 9 Vet. App. 104, 107-08 (1996) (holding that the claimant must be given an opportunity to submit this signed statement pursuant to the regulation).

Therefore, the Board must consider whether the appellant and Veteran's attempted common-law marriage, by reason of a legal impediment, could be deemed valid under 38 C.F.R. § 3.205(c).  The Board finds that the evidentiary record does not warrant such a finding.

While the appellant submitted the August 2008 marriage certificate as proof of marriage, in accordance with 38 C.F.R. § 3.205(a), she did not meet the criteria under 38 C.F.R. § 3.52, specifically subsection (b). At the September 2011 Board hearing, the appellant testified that she had no knowledge that common-law marriages were not recognized in the Philippines and believed there was no legal impediment to her marriage because she was single. In a September 2009 affidavit, she reported, in pertinent part, that the lawful marriage in August 2008 "was only a clea[r] ratification of [their] . . . long three decade cohabitation, where there existed no legal impediment in getting marri[ed] from the beginning since both . . . mutually entered . . . with no obstacle." In a September 2010 VA Form 21-4138, she also responded to three questions listed in the September 2010 VCAA notice letter. First, when asked "[was she] aware at the time [she] began to live with the Veteran as his wife that such [a] relationship did not establish a legal marriage to the Veteran under Philippine law," she stated "no, I am not aware that our relationship did not establish a legal marriage under Philippine law." Second, at the time she began to live with the Veteran as husband and wife, she noted "there were no legal obstacles that prevented [them] from contracting a legal marriage under Philippine law." Lastly, when asked why they did not marry immediately and wait many years to formalize their marriage when they had been living together as husband and wife, she answered, in pertinent part, that the Veteran said they "[were] already common-law husband and wife under Philippine law."

The September 2009 and September 2010 correspondence essentially assert that the appellant had no knowledge of an impediment to the marriage under Philippine law, pursuant to 38 C.F.R. § 3.205(c) However, the Board has reviewed the entire record and after weighing the evidence, finds these signed statements are not credible in light of multiple inconsistent statements of record by the appellant. 
In the August 2008 affidavit, the appellant and Veteran attested "[they] decided to get married to make [their] relationship legal before the eyes of man and the eyes of God." In the September 2009 affidavit, the appellant noted that "[f]rom the inception of [their] lived-in relationship, until [they] decided to get marri[ed] . . . [they] had been sharing such commitment." In response to the last question in the September 2010 VCAA notice letter, the appellant further answered that she and the Veteran "did not marry immediately [then they began living together as husband and wife] because after [the Veteran] retired, he was restless, depressed, broke . . . [did not] know what to do . . . [a]nd he said there was always plenty of time to get married."

The appellant's statements, as noted above, document her belief that she and the Veteran were not actually married until August 2008. She characterized the period of her claimed common-law marriage as cohabitation, rather than of marriage, which also suggests her awareness of a legal impediment to their relationship until August 2008. As a result of the appellant's inconsistent statements, the Board finds these inconsistencies weigh against her credibility as they provide information to the contrary to her assertion that she had no knowledge of an impediment to the attempted common-law marriage with the Veteran. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

For the reasons stated above, the Board finds the appellant and Veteran did not enter a valid marriage or a common-law marriage deemed valid in the Republic of the Philippines at any time prior to their legal marriage in August 2008. Hence a preponderance of the evidence is against the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


